Citation Nr: 0735980	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  05-24 081	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from July 
1967 to May 1970.  He died in June 2004.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine 
dated in February 2005.  In that decision, the RO denied 
service connection for cause of the veteran's death but 
deferred a decision on the issue of entitlement to dependency 
and indemnity compensation (DIC) pursuant to the provisions 
of 38 U.S.C.A. § 1318 because of a stay imposed on those 
claims.  The DIC claim was denied by the RO in a July 2005 
rating decision.  The appellant; however, has only perfected 
an appeal with the issue of service connection for the cause 
of the veteran's death.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran died in June 2004 as a result of metastatic 
renal cell cancer.

3.  At the time of his death, the veteran was service-
connected for post-traumatic stress disorder (PTSD), rated as 
70 percent disabling and diabetes mellitus, rated as 20 
percent disabling, for a total combined rating of 80 percent, 
with malaria and sexual dysfunction rated noncompensable; a 
total disability rating based on individual unemployability 
due to service-connected disabilities was in effect from 
January 2004.  

4.  The persuasive evidence demonstrates a disease or injury 
which caused or contributed to the veteran's death was not 
incurred in or aggravated by service.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the veteran's death. 38 
U.S.C.A. §§ 1110, 1116, 1310, 5103A, 5107 (West 72002& Supp. 
2006); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the appellant in a letter from the 
RO dated in August 2004.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  
An additional letter requesting information was sent by the 
RO in October 2004.  Adequate opportunities to submit 
evidence and request assistance have been provided.  

Consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), the RO ideally should have sent notice which 
discussed the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) with regard to effective 
dates and disability ratings.  It did not do so.  To the 
extent that there is any perceived technically inadequate 
notice, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby).  The 
appellant has been thoroughly informed consistent with 
controlling law, and has not indicated she has any additional 
evidence.  As the Board concludes below that the 
preponderance of the evidence is against the claim, any 
questions as to the appropriate effective date to be assigned 
is rendered moot.  Moreover, any failure in the timing of 
VCAA notice by the RO constituted harmless error.  See also 
Conway v. Principi, 353 F.3d 1369, 1374 (2004).  There has 
been no prejudicial error in the duty to inform the 
appellant.  See Sanders v. Nicholson, No. 06-7001 (Fed. Cir. 
May 16, 2007) and Simmons v. Nicholson, No. 06-7092 (Fed. 
Cir. May 16, 2007).  

Based on the foregoing, the Board finds that, in the 
circumstances of this case, any additional development or 
notification would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the claimant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the claimant are to be avoided); 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (when there 
is extensive factual development in a case, reflected both in 
the record on appeal and the Board's decision, which 
indicates no reasonable possibility that any further 
assistance would aid the appellant in substantiating his 
claim, this Court has concluded that the VCAA does not 
apply).  Moreover, the Board notes that all medical records 
identified by the appellant have been sought.  Thus, the 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled.  No additional 
assistance or notification to the appellant is required based 
on the facts of the instant case.

Law and Regulations

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service was the principal 
or contributory cause of death.  38 U.S.C.A. § 1310 (West 
2002); 38 C.F.R. § 3.312(a) (2007).  In order to constitute 
the principal cause of death the service-connected disability 
must be one of the immediate or underlying causes of death, 
or be etiologically related to the cause of death.  38 C.F.R. 
§ 3.312(b).  In order to be a contributory cause of death, it 
must be shown that there were "debilitating effects" due to a 
service-connected disability that made the veteran 
"materially less capable" of resisting the effects of the 
fatal disease or that a service-connected disability had 
"material influence in accelerating death," thereby 
contributing substantially or materially to the cause of 
death.  See Lathan v. Brown, 7 Vet. App. 359 (1995); 38 
C.F.R. § 3.312(c)(1).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2007).

Service connection can be granted for certain diseases, 
including malignant tumors, if manifest to a degree of 10 
percent or more within one year of separation from active 
service.  Where a veteran served 90 days or more of 
continuous, active military service during a period of war 
and certain chronic diseases (including malignant tumors) 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2007).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period from 
January 9, 1952, to May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  38 C.F.R. §§ 3.307(a)(6), 3.313 (2007).

VA regulations provide that, if a veteran was exposed to an 
herbicide agent (Agent Orange) during active service, service 
connection is presumed for the following disorders: chloracne 
or other acneform disease consistent with chloracne; type 2 
diabetes; Hodgkin's disease; Chronic lymphocytic leukemia 
(CLL); multiple myeloma; Non-Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and soft-tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2007).

These diseases must become manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy 
must become manifest to a degree of 10 percent or more within 
a year, and respiratory cancers within 30 years, after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii)(2007).

VA has determined that a presumption of service connection 
based on exposure to herbicides used in the Republic of 
Vietnam during the Vietnam era is not warranted for any 
condition for which VA has not specifically determined a 
presumption of service connection is warranted.  See 68 Fed. 
Reg. 27630 - 27641 (May 20, 2003); see also 67 Fed. Reg. 
42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 
Fed. Reg. 59232 (November 2, 1999).  Renal cancer is not a 
recognized disease for which VA allows this presumptive 
service connection.  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  The Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.

In this case, the appellant contends that the veteran's death 
in June 2004 as a result of metastatic renal cell cancer was 
caused or materially affected by his exposure to Agent Orange 
in service.  The veteran was a Vietnam war veteran who had 
presumptive exposure to Agent Orange.  Appellant urges that 
the primary site of the cancer that was the ultimate cause of 
the veteran's death was the lungs.  She has reported that she 
is a nurse.  However, as uncontroverted tests results and 
medical opinion evidence from a VA oncologist who reviewed 
the medical record indicate, the lung was not the primary 
site.  Thus, the persuasive evidence is against the claim, 
and, as discussed below, the claim must be denied.  

Service medical records show no diagnosis of renal cancer or 
lung cancer.  Neither his July 1967 enlistment physical 
examination nor his April 1970 examination at release from 
active duty show any significant complaints or findings.  He 
had a lump in the right chest in December 1968 which was 
assessed as a costosternal dislocation.  The chest X-ray 
study obtained at the time of his separation from service was 
determined to be within normal limits.

Records from Mercy Hospital and Dartmouth Hitchcock Medical 
Center show that renal cell carcinoma was discovered in 
January 1995 and treated with right nephrectomy.  In a 
January 1995 operative report from Mercy Hospital, it was 
noted that the lungs were clear on XC-ray and CAT scan.  In 
February 2001, he was found to have a tumor in the left 
kidney.  Additional metastases were found in the left lower 
lobe of the lung.  

A March 2001 statement from J.P.Y., M.D., a specialist in 
urology questioned the relationship between the veteran's 
renal cell cancer and his exposure to Agent Orange in 
service.  
 
An April 2001 assessment from Dartmouth Hitchcock Medical 
Center noted that a pathology report following a left 
lobectomy showed the metastases in the lung were consistent 
with renal cell carcinoma.  The actual pathology report from 
Mercy Hospital also showed one lymph node with metastatic 
renal cell carcinoma, clear cell type.  

Service connection was denied for bone cancer and renal cell 
carcinoma with kidney metastases in September 2003.  No 
appeal was undertaken by the veteran.

In an April 2004 statement, L.P.G., M.D. indicated that the 
veteran had been his patient since 1995.  He characterized 
the veteran's condition as widely metastatic renal cell 
carcinoma with bilateral involvement of the lungs.  Dr. G. 
observed that the veteran was debilitated and in unremitting 
pain.  He was on pain medications.  

The veteran underwent resection and adjuvant treatment, 
mainly immunotherapy, through early 2004.  Unfortunately, his 
conditioned worsened and he expired in June 2004 at Mercy 
Hospital.  In the discharge summary dated in June 2004, the 
veteran's physician, Dr. G., indicated that the veteran had a 
several year history of renal cell carcinoma which became 
metastatic to the bones and lungs.  The veteran had been on 
comfort measures and conservative measurement for the last 
six to eight months of his life.  

In February 2006, the appellant wrote to VA stating that she 
felt that an opinion from an oncologist who worked with the 
veteran's case would indicate that one could not rule out the 
possibility that the lung cancer had not metastasized from 
the renal cell carcinoma.  She indicated that she had spoken 
with this doctor, and that he was willing to offer an opinion 
in the veteran's case.  The doctor was now working with VA.  
VA sought this doctor's opinion.  In an August 2006 
statement, the oncologist stated as follows:

I have reviewed not only the folder handed to me 
but also pathology reports from Mercy Hospital.  
The tumors in the lung were biopsied and found to 
be compatible with the kidney as its primary site.  
I therefore feel that his diagnosis was metastatic 
renal cell carcinoma to bone and lung.  I do not 
feel at this time it is possible to say that he had 
primary lung cancer.  

The veteran's death certificate reported metastatic renal 
cell carcinoma as the cause of death.  

Based upon review of all the evidence, the Board finds the 
persuasive evidence of record demonstrates a disease or 
injury which caused or contributed to the veteran's death was 
not incurred in or aggravated by service.  The opinion of the 
VA oncologist in August 2006 is considered to be persuasive.  
It is wholly consistent with the record, which is replete 
with reference to the fact that the renal cell cancer 
metastasized to the lung.  No medical specialist treating the 
veteran has indicated that the lung was the primary site of 
the cancer.  To the contrary, all of the medical data and 
opinions indicate the lungs were not the primary site.  To 
the extent that the appellant is a nurse, the Board notes 
there is no data to support her theory; whereas there is 
evidence in the claims folder, as early as 1995 to indicate 
that the veteran's lungs were cancer-free at the time the 
renal cell cancer was diagnosed.  It is significant that the 
biopsy relied upon by the VA oncologist in August 2006 
reflects that the lung cancer was a metastasis from the renal 
cell carcinoma.  

Thus, the claim cannot be granted based on the presumption 
afforded for lung cancer due to Agent Orange exposure.  The 
Board also finds the appellant is not entitled to service 
connection for the cause of the veteran's death on a 
presumptive basis under 38 C.F.R. § 3.309, as there is no 
evidence of a malignant tumor within the veteran's first 
post-service year nor evidence that his lung cancer developed 
as a result of service.  There was no evidence of renal cell 
carcinoma for decades following the veteran's death.  No 
medical provider has opined that the veteran's cancer which 
caused his untimely death was otherwise due to service.  
Therefore, entitlement to service connection for the cause of 
the veteran's death must be denied.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.




ORDER

Service connection for the cause of the veteran's death is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


